Citation Nr: 0606611	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-25 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral vascular 
disease, right lower extremity, claimed as a vascular 
disorder/arterial disease.    

3.  Entitlement to service connection for peripheral vascular 
disease, left lower extremity, claimed as a vascular 
disorder/arterial disease.  

4.  Entitlement to service connection for a chronic 
obstructive pulmonary disease and emphysema, claimed as due 
to exposure to herbicides or asbestos.  

5.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer and lesions and as due to exposure to 
herbicides.  

6.  Entitlement to service connection for a lead poisoning.  

7.  Entitlement to service connection for pain and numbness, 
right hand, claimed as due to exposure to herbicides.  

8.  Entitlement to service connection for pain and numbness, 
left hand, claimed as due to exposure to herbicides.

9.  Entitlement to service connection for a pain and 
numbness, right foot, claimed as due to exposure to 
herbicides.

10.  Entitlement to service connection for a pain and 
numbness, left foot, claimed as due to exposure to 
herbicides.

11.  Entitlement to service connection for loss of vision, 
right eye, claimed as due to exposure to herbicides.

12.  Entitlement to service connection for loss of vision, 
left eye, claimed as due to exposure to herbicides.

13.  Entitlement to service connection for hypertension, 
claimed as due to exposure to herbicides.

14.  Entitlement to service connection for paranoid 
schizophrenia, claimed as due to exposure to herbicides.

15.  Entitlement to service connection for hiatal hernia, 
gastroesophageal reflux, and history of peptic ulcer disease.

16.  Entitlement to service connection for headaches, claimed 
as due to exposure to herbicides.

17.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected as to the 
sixteen issues listed on the title page above.  

In March 2005, the veteran and his wife testified before the 
undersigned Acting Veterans Law Judge, sitting in Louisville, 
Kentucky.  The hearing transcript is of record.  

As addressed in the remand below, the issue of entitlement to 
service connection for tinnitus is listed on the title page 
for procedural purposes only.

Having reviewed the entire record, the Board finds that the 
most appropriate disposition of this appeal is to defer a 
decision on the merits of the claim pending further 
evidentiary development.  Such development would help ensure 
that the veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, are met.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.
  
During the Board hearing, the veteran raised the issue of 
entitlement to service connection for hemorrhoids as well as 
service connection for gastrointestinal disease as secondary 
to hemorrhoids.  Hearing transcript, pp. 9-11.  This matter 
is REFERRED to the RO for appropriate action.  


REMAND

The veteran contends that he manifests an acquired 
psychiatric disorder, to include PTSD, that either first 
manifested in service or results from his exposure to 
noncombat stressors that he witnessed or had personal 
knowledge of traumatic incidents while serving aboard two 
ships, the U.S.S. Kitty Hawk and U.S.S. Hornet.  Form DD 214 
does indicate that his last duty assignment was aboard the 
Hornet.  Service personnel records do include evidence of 
service aboard both ships.  Specifically, the stressors 
consist of these incidents: (1) on or about December 6, 1965, 
in the South China Sea, a fire aboard U.S.S. Kitty Hawk 
during in which 29 servicemen were injured and 2 (Billy D. 
Hooper and Charles A. Philhower) died; (2) on or about 
October 25, 1965, Cedric B. Boe fell from a carrier on the 
Kitty Hawk docked at Pearl Harbor; his body was never 
recovered; and (3) a serviceman aboard a ship engaged in jet 
plane maintenance fell into a running jet engine and died 
(see hearing transcript, p. 29).  As to the third stressor, 
the veteran does not provide information about which ship, 
date of the incident, or the name of the individual.  As to 
the first and second, the details as to dates and names were 
supplied through newspaper articles.  The veteran does not 
specifically state he himself witnessed any of these 
incidents; he seems to be arguing that personal knowledge of 
these incidents was traumatic.  He also testified that he 
recalls feeling paranoid during boot camp.  Hearing 
transcript, p. 12.  

Service personnel records indicate that the veteran was 
transferred to the Kitty Hawk in June 1965.  He was 
authorized to received the Navy Unit Commendation Ribbon for 
service aboard that ship from November 26, 1965 to May 14, 
1966.  He also was authorized to wear the Vietnam Service 
Medal and Ribbon for service aboard the Kitty Hawk in the 
Vietnam theatre of operations from December 2, 1965 to 
February 4, 1966.  Another entry documents entitlement to 
"hostile fire pay" for service aboard the Kitty Hawk during 
December 1965.  Thus, assuming the accuracy of the dates of 
the purported incidents as reflected in the newspaper 
articles, the service personnel records seem to physically 
place the veteran on the Kitty Hawk with respect to the first 
stressor allegation.    

The record, to date, does not reflect a definite diagnosis of 
PTSD, consistent with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV), which is a basic prerequisite.  See 
38 C.F.R. §§  3.304(f), 4.125(a) (2005).  A VA clinical 
record dated May 10, 2003 indicated that the veteran was 
being evaluated for "some ptsd sx's."  As for other post-
service medical records concerning psychiatric treatment, 
they are dated within the last two decades and the primary 
diagnosis reflected is paranoid schizophrenia.  

Based on the record to date, the Board finds that a VA 
compensation and pension (C&P) PTSD examination should be 
scheduled to determine, first, whether the veteran meets DSM 
IV criteria for PTSD.  If a definite diagnosis thereof is 
given, then the examiner should opine specify the stressor, 
or stressors, productive of PTSD.

During the Board hearing in March 2005, the veteran testified 
to receiving VA psychiatric treatment in the 1970's at the 
Leestown Division of the Lexington, Kentucky VA Medical 
Center (VAMC).  The record only contains VA treatment records 
from Lexington, Kentucky since 1998.  He also referred to VA 
treatment at the Huntington, West Virginia VAMC.  Any 
available records from these facilities must be obtained 
prior to any further adjudication.  Furthermore, the record 
includes a Social Security Administration (SSA) decision 
finding the veteran was deemed disabled for SSA disability 
compensation benefits effective 1991, due to severe, chronic 
alcohol dependence, major depression, generalized anxiety 
disorder, weakness/wasting of the right hand, peptic ulcer 
disease, chronic headaches, and developmental spelling 
disorder.  The record also includes the "exhibit list" of 
information and evidence upon which the SSA decision was 
made.  As SSA benefits are based on disabilities that are 
encompassed in large part in the present VA claim, the Board 
finds that the record is deficient at least to the extent 
that certain medical records listed in the SSA exhibit list 
are not in the claims file.  For instance, the claims file 
does not include the records of Drs. Kraman and Eardley, or 
of the "After Hours Treatment Center," or examination 
reports of Drs. Dietrich or Lamb apparently prepared 
specifically for the purposes of determining SSA disability.  
On remand, an effort should be made to obtain the missing 
medical records listed in the SSA exhibit list.  The Board is 
of the opinion that basic due process concerns dictate 
deferment of a decision until the record is as complete as is 
reasonably possible.   

Finally, the Board notes that the RO denied a claim of 
entitlement to service connection for tinnitus in March 2003.  
The veteran filed a timely notice of disagreement that same 
month, and the RO deferred issuing a statement of the case 
(SOC) pending a scheduled VA examination.  Thereafter, the RO 
announced its determination in a supplemental statement of 
the case (SSOC) dated January 2004.  An SSOC cannot be used 
to announce decisions by the agency of original jurisdiction 
on issues not previously addressed in an SOC.  38 C.F.R. 
§ 19.31(a) (2005).  Therefore, this issue is remanded to the 
RO for issuance of an SOC according to VA regulations.  See 
generally Manlincon v. West, 12 Vet. App. 238 (1999).  

Based on the foregoing, the case is REMANDED to the RO via 
the AMC for the following actions:

1.  Obtain the following records in the 
possession of a federal agency:
      a) complete VA clinic records from the 
Lexington, VAMC from 1969 to 1998, and from 
July 2003 to present;
      b) complete VA clinic records from the 
Huntington, VAMC since 1990;
      c) complete VA clinic records from the 
Johnston City, Tennessee facility; and 
      d) all medical records relied upon by 
SSA in its disability determination dated 
March 1994.  See SSA exhibit list. 

2.  After completing the above, schedule 
the veteran for C&P psychiatric disorder 
examination to include evaluation for PTSD.  
The examiner should first review the entire 
claims file, which includes this remand 
order, and then determine whether the 
veteran meet DSM IV criteria for PTSD.  
Following examination and review of the 
claims folder, the examiner should be 
requested to provide opinion on the 
following questions:
      a) What is the diagnosis, or 
diagnoses, of all acquired psychiatric 
disability;
      b) Whether it is at least as likely as 
not (by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability less than 50 percent) 
that any currently manifested psychiatric 
disability was first manifest in service, 
manifest to compensable degree within one 
year from discharge from service and/or is 
etiologically related to event(s) in 
service; and/or
      c) If the veteran meets the DSM-IV 
criteria for a PTSD diagnosis, then 
identify each stressor, or stressors, 
productive of PTSD.

If an etiology opinion cannot be given 
without resorting to conjecture or 
speculation, the examiner should so state 
and explain why.

3.  Issue an SOC on the issue of 
entitlement to service connection for 
tinnitus which advises him of the Reasons 
and Bases for denying the claim.  The 
veteran should be afforded the opportunity 
to respond to the SOC, and advised of the 
requirements necessary to perfect his 
appeal.

4.  Thereafter, review the entire claims 
folder and readjudicate the claims.  If any 
benefits on appeal remains denied, issue a 
Supplemental Statement of the Case (SSOC) 
and provide the veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to the 
Board.

The veteran is advised that a failure to appear for a VA 
medical examination, if scheduled, could result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  He has the right to submit additional evidence and 
argument on remanded matter(s).  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

